Citation Nr: 1140280	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-13 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for renal cell carcinoma residuals, to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1967 to September 1970, to include duty in Vietnam.  The Veteran had subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran appeared at a Travel Board hearing in May 2011.  A transcript is of record.    



FINDINGS OF FACT

1.  Renal cell carcinoma was diagnosed in 2004, and the Veteran underwent a partial nephrectomy.  

2.  The Veteran's cancer was caused by exposure to herbicides in Vietnam and/or kerosene in Central America while piloting U.S. Army rotary-wing aircraft.  



CONCLUSION OF LAW

Service connection for renal cell carcinoma is warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claims for entitlement to service connection for renal cell carcinoma residuals.   Therefore, no further development is needed with respect to these issues on appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2011).

Additionally, if a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Renal cell carcinoma is not one of the diseases subject to the presumption of service connection.  Id.  

Analysis

The Veteran in this case served as a helicopter pilot with the U.S. Army, flying medical evacuation ("DUSTOFF") missions in the UH-1 Iroquois (a.k.a. "Huey") in the Republic of Vietnam.  Additionally, the Veteran had service in Central America, and the service records document that an accident occurred in this latter service where there was a great deal of exposure to kerosene.  The service personnel records confirm service in Vietnam, and service treatment records detail the Veteran's hospitalization after a helicopter accident in Honduras in 1969 (where kerosene exposure occurred).  

The Veteran contends, essentially, that he developed renal cancer as a result of exposure to herbicides in Vietnam or, alternatively, as a result of kerosene exposure in the crash in Central America.  The Veteran has acknowledged that renal cancer is not a disorder subject to presumptive service connection based on herbicide exposure, and states his belief that service connection should be awarded on a direct basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.   

In support of his contentions, the Veteran has submitted the April 2011 letter of a private physician who has treated him for renal cancer.  This doctor stated that the Veteran had no known risk factors for renal cell cancer except for herbicide exposure and an episode of chemical pneumonitis, the latter of which was experienced during the 1969 Central America helicopter crash.  The physician went on to provide a rationale, stating that exposure to petroleum byproducts such as kerosene has been shown to increase the risk of renal cell cancer.  The physician provided a medical reference, stating that this linkage was supported in a 1995 article in the International Journal of Cancer.  Based on this, and on the dioxin nature of herbicides, the physician stated, unequivocally, that it was his belief that military exposure either to herbicides or kerosene caused the development of current renal cell cancer.  

There does not appear to be anything of record to contradict this physician's assessment.  To the contrary, there are two 2006 private physician's letters which also state a belief that the Veteran's renal cell carcinoma is related to service.  These opinions are unsupported with a rationale; however, given the 2011 letter which fully explains the reasoning for a casual nexus, the earlier opinions help to buttress the support for the contended relationship.  

The Veteran underwent a partial nephrectomy in 2004 following a diagnosis of renal cell carcinoma.  The medical evidence of record indicates that the only risk factors for this disease were exposure to kerosene and herbicides in service, and this evidence is offered with a detailed associated rationale.  The Veteran had both types of chemical exposures, and thus the requirements for service connection have been met.  Accordingly, the claim is granted.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for renal cell carcinoma residuals, to include as a result of exposure to herbicides in the Republic of Vietnam, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


